 Case 3:20-mc-00005-K-BT Document 5 Filed 02/18/20            Page 1 of 2 PageID 30



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


DAVID FOLKENFLIK, et al.,

          Petitioners,

v.                                                    No. 3:20-mc-0005-K-BT

KIM SAMS,

          Respondent.

                                        ORDER

          Before the Court is Petitioner David Folkenflik, National Public Radio, Inc.,

Edith Chapin, Leslie Cook, and Pallavi Gogoi’s Rule 45 Motion to Compel

Compliance with Subpoena (ECF No. 1), seeking an order compelling non-party

Kim Sams, who offices in Plano, Texas, to comply with a November 21, 2019

subpoena to produce documents at a location in Dallas, Texas, issued by the United

States District Court for the Eastern District of Texas. The Court issues the

following orders with respect to the Motion to Compel:

     1.      Counsel for Petitioners are ordered to personally serve a copy of their

             Motion and this Order on Kim Sams, as well as all counsel of record in

             the underlying litigation in the United States District Court for the

             Eastern District of Texas, by February 25, 2020. Petitioners must file

             a certificate of service by February 28, 2020.




                                            1
Case 3:20-mc-00005-K-BT Document 5 Filed 02/18/20        Page 2 of 2 PageID 31



 2.     Federal Rule of Civil Procedure 45(f) provides that, “[w]hen the court

        where compliance is required did not issue the subpoena, it may transfer

        a motion under [Rule 45] to the issuing court if the person subject to the

        subpoena consents or if the court finds exceptional circumstances.” A

        court may find exceptional circumstances exist and “transfer may be

        warranted in order to avoid disrupting the issuing court’s management

        of the underlying litigation.” Fed. R. Civ. P. 45(f), advisory committee’s

        note to 2013 amendment. Accordingly, the Court ORDERS Petitioners

        and Kim Sams to file a response to this Order by March 13, 2020,

        explaining their views on whether the Motion to Compel should be

        transferred under Rule 45(f) to the United States District Court for the

        Eastern District of Texas and resolved in connection with the underlying

        action, Butowsky v. Folkenflik, et al., 4:18-cv-00442-ALM (E.D. Tex.).

 3.     Should the Court determine transferring the Motion to Compel under

        Rule 45(f) is improper, Kim Sams must file her response to the Motion to

        Compel by March 20, 2020, and Petitioners must file any reply in

        support of their Motion by March 27, 2020.



      SO ORDERED.

      February 18, 2020.

                                      REBECCA RUTHERFORD
                                      UNITED STATES MAGISTRATE JUDGE


                                       2
